[Cite as State v. Brown, 2018-Ohio-899.]




                      IN THE COURT OF APPEALS OF OHIO
                          THIRD APPELLATE DISTRICT
                              HANCOCK COUNTY




STATE OF OHIO,
                                                          CASE NO. 5-17-19
       PLAINTIFF-APPELLEE,

       v.

NATHAN S. BROWN,                                          OPINION

       DEFENDANT-APPELLANT.



                Appeal from Hancock County Common Pleas Court
                          Trial Court No. 2016-CR-335

                                      Judgment Affirmed

                            Date of Decision: March 12, 2018



APPEARANCES:

        Ronald L. Frey for Appellant

        Steven M. Powell for Appellee
Case No. 5-17-19


WILLAMOWSKI, P.J.

       {¶1} Defendant-appellant Nathan S. Brown (“Brown”) appeals the

judgment of the Hancock County Court of Common Pleas, alleging (1) that his

convictions were not supported by sufficient evidence; (2) that his convictions were

against the manifest weight of the evidence; (3) that the State violated his Fifth

Amendment rights by failing to preserve evidence; and (4) that he was denied his

right to the effective assistance of counsel as guaranteed by the Sixth Amendment.

For the reasons set forth below, the judgment of the lower court is affirmed.

                          Facts and Procedural History

       {¶2} Jarrod T. Barger (“Jarrod”) lived in Findlay, Ohio with his brother,

Michael Barger (“Michael”), and worked at a nearby Outback Steakhouse

(“Outback”) with Brown. Tr. 249, 350. On January 10, 2016, Brown was working

at Outback, and Jarrod, who had the day off from work, was at home. Ex. 33A. Tr.

331, 342. Through text messages and phone calls, Jarrod and Brown were in contact

with each other throughout the day. Ex. 33A. Tr. 331, 469. While the text messages

did not mention any controlled substances by name, these texts contained several

references to “white stuff,” “points,” and “injections.” Ex. 33A. Tr. 489, 491-492,

496. At trial, Officer Fred Smith testified that these terms referenced cocaine and

heroin. Tr. 489, 491-492. The text messages indicate that Brown coordinated a

transaction with Jarrod in the afternoon and later arranged a meeting with Jarrod

late in the evening near Outback. Ex. 33A. Michael later testified at trial that he

                                        -2-
Case No. 5-17-19


saw Jarrod leaving the house at around 10:30 P.M. as he (Michael) was going

upstairs to bed. Tr. 334. Michael further testified that this was the last time that he

saw Jarrod alive. Tr. 335.

       {¶3} On January 11, 2016, Michael was preparing to go to work and saw

that the light was on in Jarrod’s room. Tr. 336. Michael entered the room to turn

the light off and saw Jarrod “slouched over” on the floor. Tr. 336. Michael called

911 after he determined that Jarrod was unresponsive. Tr. 336. The paramedics

arrived shortly thereafter and pronounced Jarrod dead at 7:43 A.M. Tr. 313. The

police investigating the scene discovered a hypodermic needle next to Jarrod and

several other implements that are often associated with the administration of heroin.

Tr. 385-386, 388-389. The police also found a folded piece of paper that contained

roughly one-tenth of a gram of a powdery substance. Tr. 392, 573. Ex. 16, 17. This

powdery substance was later tested and was found to contain a mixture of fentanyl

and heroin. Tr. 575. Ex. 34, 36. An autopsy was performed on Jarrod, which

determined that Jarrod died of a lethal dose of fentanyl. Tr. 510. Ex. 35.

       {¶4} Jarrod’s phone was on his bed when Michael entered Jarrod’s room

on the morning of January 11, 2016. Tr. 341. Ex. 5, 18, 19, 33A. During their

investigation, the police discovered the text messages between Jarrod and Brown.

Tr. 456-457. Brown was listed as “Naythan Brown” in Jarrod’s contact list. Tr.

478. Ex. 33A. The police then questioned Brown. Tr. 468. During this interview,

Brown admitted that he texted with Jarrod on January 10, 2016. Tr. 468-469. On

                                         -3-
Case No. 5-17-19


December 13, 2016, Brown was charged with one count of corrupting another with

drugs in violation of R.C. 2925.02(A)(3) and one count of involuntary manslaughter

in violation of R.C. 2903.04(A). Doc. 1.

       {¶5} The trial commenced on March 29, 2017. Doc. 104. The State called

Jarrod’s mother and sister as witnesses to identify a picture of Jarrod and discuss his

history of substance abuse. Tr. 230, 262. Defense counsel did not cross examine

either of these witnesses. Tr. 251, 273. The Defense challenged the admission of

the text messages between Brown and Jarrod, arguing that the State could not

authenticate the communications.       Tr. 277, 296.      The trial court, however,

determined that the messages had been properly authenticated and admitted this

evidence. Tr. 306, 472-473. The State then questioned Detective Fred Smith about

the content of the text messages and the process by which the police obtained these

communications.     Tr. 456, 489.     Detective Rodney Smith testified about the

parameters that were established for the search of the phone. Tr. 442. The police

downloaded the text messages, contact files, and phone logs from Jarrod’s phone,

but did not retain all of the contents of the phone. Tr. 442-444.

       {¶6} The jury found Brown guilty of both criminal counts on March 29,

2017. Doc. 53, 54. The trial court entered its sentencing order on June 12, 2017.

Doc. 66. Brown filed his notice of appeal on July 5, 2017. Doc. 90. In this appeal,

he raises the following assignments of error:



                                         -4-
Case No. 5-17-19


                             First Assignment of Error

       The trial court erred when it denied Mr. Brown’s motion for
       judgment of acquittal pursuant to Crim.R. 29(A). The State of
       Ohio failed to introduce sufficient evidence to sustain the
       convictions in this case.

                           Second Assignment of Error

       The convictions are against the manifest weight of the evidence.

                            Third Assignment of Error

       Mr. Brown’s right to due process, as guaranteed by the Fifth
       Amendment to the Constitution of the United States of America
       and made applicable to the states by and through the Fourteenth
       Amendment to the Constitution of the United States of America,
       was violated when the State failed to preserve Mr. Jarrod
       Barger’s cellular telephone.

                           Fourth Assignment of Error

       Mr. Brown was denied his fundamental right to effective
       assistance of counsel as guaranteed by the Sixth Amendment to
       the Constitution of the United States of America and made
       applicable to the states by and through the Fourteenth
       Amendment to the Constitution of the United States of America.

For the sake of analytical clarity, we will consider appellant’s second assignment of

error first. We will then consider his first, third, and fourth assignments of error.

                             Second Assignment of Error

       {¶7} In the second assignment of error, appellant argues that his

convictions are against the manifest weight of the evidence. First, appellant argues

that the State did not establish that Brown furnished Jarrod with fentanyl. Second,



                                          -5-
Case No. 5-17-19


appellant argues that any evidence that the State did provide suggesting that Brown

provided Jarrod with fentanyl was contradicted by other evidence.

                                   Legal Standard

       {¶8} When “deciding whether a conviction is against the manifest weight

of the evidence, an appellate court determines whether the state has appropriately

carried its burden of persuasion.” State v. Blanton, 121 Ohio App. 3d 162, 169, 699
N.E.2d 136 (3d Dist.1997). “Unlike our review of the sufficiency of the evidence,

an appellate court’s function when reviewing the weight of the evidence is to

determine whether the greater amount of credible evidence supports the verdict.”

State v. Plott, 2017-Ohio-38, 80 N.E.3d 1108, ¶ 73 (3d Dist.). “In a manifest weight

analysis, ‘the appellate court sits as a ‘thirteenth juror’ * * *.’” State v. Davis, 3d

Dist. Seneca No. 13-16-30, 2017-Ohio-2916, ¶ 17, quoting State v. Thompkins, 78
Ohio St. 3d 380, 387, 678 N.E.2d 541 (1997).

       On appeal, courts “must review the entire record, weigh the
       evidence and all of the reasonable inferences, consider the
       credibility of witnesses, and determine whether in resolving
       conflicts in the evidence, the factfinder ‘clearly lost its way and
       created such a manifest miscarriage of justice that the conviction
       must be reversed and a new trial ordered.’”

Brentlinger, supra, at ¶ 36, quoting Thompkins at 387.

       {¶9} “A reviewing court must, however, allow the trier of fact appropriate

discretion on matters relating to the weight of the evidence and the credibility of the

witnesses.” State v. Sullivan, 3d Dist. Hancock No. 5-17-09, 2017-Ohio-8937, ¶ 38,


                                         -6-
Case No. 5-17-19


quoting State v. Coleman, 3d Dist. Allen No. 1-13-53, 2014-Ohio-5320, ¶ 7. “Only

in exceptional cases, where the evidence ‘weighs heavily against the conviction,’

should an appellate court overturn the trial court's judgment.” State v. Little, 2016-

Ohio-8398, 78 N.E.3d 323, ¶ 27 (3d Dist.), quoting State v. Hunter, 131 Ohio St. 3d
67, 2011-Ohio-6524, 960 N.E.2d 955, ¶ 119.

       {¶10} In this case, Brown was convicted of corrupting another with drugs in

violation of R.C. 2925.02(A)(3). Thus, the State had to establish that Brown (1)

knowingly (2) by any means, furnished to another (3) a controlled substance (4) and

thereby caused serious physical harm to that person. R.C. 2925.02(A)(3). “A

person acts knowingly, regardless of purpose, when the person is aware that the

person’s conduct will probably cause a certain result or will probably be of a certain

nature.” R.C. 2901.22(B). A controlled substance is “a drug, compound, mixture,

preparation, or substance included in schedule I, II, III, IV, or V.” R.C. 3719.01(C).

See R.C. 2925.01(A), R.C. 3719.41. The offense of corrupting another with drugs

is a felony of the second degree. R.C. 2925.02(C)(1)(a).

       {¶11} For a conviction of involuntary manslaughter, under R.C. 2903.04(A),

the State had to establish that Brown (1) caused the death of another (2) as a

proximate result (3) of the offender’s committing a felony. R.C. 2903.04(A). The

“criminal intent of involuntary manslaughter is supplied by the criminal intent to do

the underlying unlawful act of which the homicide is a consequence.” State v.

Potee, 2017-Ohio-2926, --- N.E.3d ---, ¶ 32 (12th Dist.). State v. Mansfield, 2016-

                                         -7-
Case No. 5-17-19


Ohio-8189, 69 N.E.3d 767, ¶ 18 (2d Dist.); State v. Grube, 2013-Ohio-692, 987
N.E.2d 287, ¶ 39 (4th Dist.); State v. Lutman, 6th Dist. Lucas No. L-97-1447, 1999
WL 435196, *6 (June 30, 1999); State v. Losey, 23 Ohio App. 3d 93, 491 N.E.2d
379 (10th Dist.1985). Under R.C. 2903.04, the

       defendant will be held responsible for those foreseeable
       consequences which are known to be, or should be known to be,
       within the scope of the risk created by his conduct. Here, that
       means that death reasonably could be anticipated by an
       ordinarily prudent person as likely to result under these or
       similar circumstances.

(Citations omitted.) State v. Shoemaker, 3d Dist. Union No. 14-06-12, 2006-Ohio-

5159, ¶ 65 (holding the victim’s “death, resulting from a morphine overdose, could

have reasonably been anticipated by an ordinarily prudent person as likely to result

from Shoemaker’s trafficking in morphine.”), quoting Losey at 94-95.

                                  Legal Analysis

       {¶12} At trial, Jarrod’s brother testified that he discovered Jarrod on the

morning of January 11, 2016. Tr. 357-358. Shortly thereafter, when the police

arrived at Jarrod’s house on January 11, 2016, the police observed Jarrod on his

back, lying next to his bed in his room. Tr. 358, 386-387. Jarrod had a hypodermic

needle next to his body. Tr. 339, 385-386. On the dresser, the police found a Q-tip,

syringe caps, a lighter, and a spoon with drug residue on it. Tr. 388-389. Ex. 11,

12. Deputy Thomas L. Miller (“Deputy Miller”) of the Hancock County Sheriff’s




                                        -8-
Case No. 5-17-19


Office testified that these were items frequently used in the administration of heroin.

Tr. 388-392.

       {¶13} Miller discovered a piece of brown paper on the dresser that contained

a brown, powdery substance. Tr. 391-392. Kelsey Degen (“Degen”), a forensic

scientist at the Ohio Bureau of Criminal Investigations, tested this substance on

March 31, 2016. Tr. 563. Degen testified that this substance weighed one tenth of

a gram and was composed of heroin and fentanyl. Tr. 573, 575. Ex. 34, 36. Dr.

Mark Fox (“Dr. Fox”), the county coroner, testified that fentanyl is being added to

heroin, which is leading to overdose deaths. Tr. 318. He then testified that he has

also seen overdose deaths after fentanyl was used by itself. Tr. 318. Dr. Fox

identified Jarrod’s death certificate during his testimony, which showed that Jarrod

was pronounced dead at 7:43 A.M. on January 11, 2016. Tr. 313-314. Ex. 34.

       {¶14} The police also discovered Suboxone on Jarrod’s dresser. Tr. 390,

396. Ex. 12. Jarrod’s brother and sister testified that Jarrod had been prescribed

Suboxone to help with his heroin addiction. Tr. 265, 329. Dr. Robert Fortney (“Dr.

Fortney”), a toxicologist at the Lucas County Coroner’s Office, testified that

Suboxone contains Buprenorphine and Naloxone. Tr. 552. Neither Buprenorphine

nor Naloxone was listed in the toxicology report as being present in Jarrod’s system.

Ex. 35. Dr. Fortney testified that these drugs would have been detected by the tests

that he performed. Tr. 552. He also testified that Suboxone does not contain

morphine. Tr. 551. The record does not indicate that any other drugs were found

                                         -9-
Case No. 5-17-19


in Jarrod’s room, though marijuana paraphernalia was discovered “tucked away” in

a plastic container on the other side of Jarrod’s bed. Tr. 383, 396-397.

         {¶15} During their investigation, the police discovered Jarrod’s phone on his

bed. Tr. 242, 267, 384-385. At trial, the phone was identified by his mother, sister,

brother, and Deputy Tom Miller of the Hancock County Sheriff’s Office. Tr. 244,

267, 344, 385. Michael testified that he had seen his brother texting from this phone

throughout the day on January 10, 2016. Tr. 332. After examining the contents of

the phone, the police discovered that Jarrod had been in contact with a person listed

as “Naythan Brown” in Jarrod’s phone’s contact list. Tr. 246-247, 332, 478.

         {¶16} Officer Fred Smith testified that he then interviewed Brown, who

admitted that he had spoken with Jarrod on the night of January 10, 2016 and had

texted with him that day. Tr. 468. Brown was also able to recite the first few digits

of Jarrod’s phone number. Tr. 469. At trial, the text messages were identified by

Officer Fred Smith. Tr. 475-476.

 Time Type         From        To     Duration of Call/Content of Text

 12:40     Text    Brown     Jarrod My bad I crashed
 P.M.
 12:48     Text    Jarrod    Brown It’s all good brotha
 P.M.
 12:48     Text    Brown     Jarrod Been at work since 11 just got my phone on
 P.M.                               trying to make a run when I get on break soon
 12:52     Text    Jarrod    Brown Well where u gettin it from
 P.M.
 12:53     Text    Brown     Jarrod Dude from yesterday unless drizzy has ima try
 P.M.                               him

                                         -10-
Case No. 5-17-19


12:55   Text   Jarrod   Brown Ok well as long as it’s good s--- I’m diwn
P.M.
12:56   Text   Brown    Jarrod Either ones dank lol
P.M.
12:56   Text   Brown    Jarrod Ima have to hurry tho whenever I get break
P.M.                           what u thinking?
12:56   Text   Jarrod   Brown Well yeah but that same dude had diff stuff 2
P.M.                          days n a row
12:58   Text   Jarrod   Brown I’ll take 80 my n--
P.M.
12:58   Text   Brown    Jarrod I think the first was cuz its all be had left and
P.M.                           alright soon as I hit break I’ll b with ya
12:59   Text   Jarrod   Brown Ok. And I don’t have the cash all I got is my
P.M.                          card. Is that cool bro?
 1:04   Text   Brown    Jarrod Idk when I’m getting break I’m not gunna ask
 P.M.                          u to ride n snow to get it I’ll make Ben take me
 1:06   Text   Jarrod   Brown I was gonna say in will if I absolutely need to
 P.M.
 1:07   Text   Jarrod   Brown But I’d really appreciate that
 P.M.
 1:08   Text   Brown    Jarrod That’s up to u I’m tryna find when I get break
 P.M.                          now…drizzy good
 1:11   Text   Jarrod   Brown Well if you would do it for me I’d rather do that
 P.M.                         bit like if I’m forced to go then I will. And f---
                              yeah! About time
 1:11   Text   Jarrod   Brown Do you have any cigs?
 P.M.
 1:13   Text   Brown    Jarrod Nooe
 P.M.
 1:13   Text   Jarrod   Brown Well if u buy me a pack I’ll buy u a pack too
 P.M.
 1:17   Text   Brown    Jarrod Say what
 P.M.
 1:18   Text   Jarrod   Brown If u buy me a pack with my card I’ll also buy u
 P.M.                         a pack


                                    -11-
Case No. 5-17-19


 1:22   Text   Brown    Jarrod Ooo I gotcha now…yeah I can do that brotha
 P.M.
 1:27   Text   Jarrod   Brown Ight well shell doesn’t carry my brand of cigs.
 P.M.                         Do you know where u gotta meet drizz? The
                              econo?
 1:28   Text   Jarrod   Brown Cause I want camel Turkish Royals but I’ll
 P.M.                         settle for L&Ms Turkish blends if I have to
 1:29   Text   Brown    Jarrod I’m not sure where he is yrt
 P.M.
 1:30   Text   Jarrod   Brown Ok well I guess depending on where he’s at, try
 P.M.                          n stop by something along the way. If shells
                               the only place on the way then so be it
 1:37   Text   Brown    Jarrod Heard that i m getting notice when I go to break
 P.M.                          I’ll let you know asap
 1:39   Text   Jarrod   Brown Ight brotha sounds good
 P.M.
 2:04   Text   Brown    Jarrod Break now u home
 P.M.
 2:04   Text   Jarrod   Brown Yeasir
 P.M.
 2:07   Call   Brown    Jarrod 1 Minute, 13 Seconds
 P.M.
 2:32   Text   Jarrod   Brown What’s up bra
 P.M.
 2:36   Call   Brown    Jarrod 1 Minute, 13 Seconds
 P.M.
 2:39   Text   Brown    Jarrod That was fat an no cut at all I’m kinda testing
 P.M.                          Ben to see if he f---- around it was all tucked n
                               the cigg
 2:40   Text   Jarrod   Brown Ok he should be here soon if he not f----- with
 P.M.                          it
 2:40   Text   Brown    Jarrod Exactly
 P.M.
 3:44   Text   Brown    Jarrod I think I almost like the white stuff better
 P.M.



                                    -12-
Case No. 5-17-19


 3:54   Text   Jarrod   Brown Really? I’m not sure how I feel about it yet.
 P.M.                          But ingot digis last night and I’m prolly gonna
                               weigh this n see what’s up $
 4:00   Text   Brown    Jarrod Yeah I had to bust mine out to splt it down
 P.M.
 4:11   Text   Jarrod   Brown Yeah it just seemed a lil small than normal. I
 P.M.                          could be wrong tho so that’s why imma weigh
                               it
 5:48   Text   Brown    Jarrod That s--- said .39 when it left my hands…so u
 P.M.                          did some then weighed it or what?
 6:04   Text   Brown    Jarrod He swears he didn’t touch it
 P.M.
 6:07   Text   Jarrod   Brown Yeah bro. Bit im tellingy you it was only a point
 P.M.                         point and a half that I did first
 6:08   Text   Jarrod   Brown Anymore and I’d be on the floor unconsious
 P.M.
 6:09   Text   Brown    Jarrod So the tooth fairy came in and nabbed it up huh
 P.M.
 6:09   Text   Brown    Jarrod So what was it total then with what u did and
 P.M.                          what was left cuz I said something to him and
                               he got all defensive….how long did it take for
                               him to get to u
 6:11   Text   Jarrod   Brown Prolly .23 total and it took him like 5 mins.
 P.M.
 6:14   Text   Brown    Jarrod Hmmmm…how was it packaged
 P.M.
 6:14   Text   Jarrod   Brown It seemed like it took him a lil longer than usual.
 P.M.                          And normally I can get like 4 to 5 shots out it
                               but now I’m lucky I’m gonna get 4
 6:14   Text   Brown    Jarrod Sry I’m trying to figure this out man I’m rather
 P.M.                          pissed
 6:15   Text   Jarrod   Brown Lucky in gonna get 3**** sorry a little f----- up
 P.M.                         can’t rype
 6:17   Text   Jarrod   Brown It was in a black paper wrapped in my receipt
 P.M.                         in my cig cellophane under my debit csr!%
 6:18   Text   Brown    Jarrod Gunna get what? Ok well hmmn wtf
 P.M.

                                    -13-
Case No. 5-17-19


 6:22      Text    Jarrod    Brown I’m lucky I’m gonna get 3 shots out of the thing
 P.M.
 7:34      Text    Brown     Jarrod O I hear ya buddy I’m sorry seriously I’m
 P.M.                               ripping him a new a--

Ex. 33A.

        {¶17} After the prosecution introduced this segment of the text messages,

Detective Fred Smith testified that he believed “white stuff” referred to cocaine and

that “points” refers to a quantity of drugs. Tr. 489, 491-492. In his experience,

“points” was generally used as the measure of heroin as this is the drug that is sold

in an amount that small. Tr. 491. He then testified that the number of shots

referenced by Jarrod referred to the “usage dose that he’s going to use as far as an

injection * * *.” Tr. 493.

        {¶18} He also testified that the “80” in this series of text messages referred

to a sum of cash. Tr. 483. Jarrod’s mother testified at trial that she knew about

Jarrod’s drug addiction. To help him, she would monitor his bank account and

would watch for withdrawals of forty or eighty dollars because these were the

amounts that he would withdraw if he wanted to purchase drugs. Tr. 249-250.

Further, Detective Fred Smith testified that the Econo Lodge was a location in

Findlay that was known for drug trafficking. Tr. 488. The rest of the text messages

read as follows:

 7:35       Text    Jarrod    Brown If worse comes to worse can u get me more?
 P.M.                               Today is literally my last f----- day I swear to
                                    god

                                         -14-
Case No. 5-17-19


 8:04    Text      Brown    Jarrod Whe. Brotha I’m bout off work
 P.M.
 8:07    Text      Jarrod   Brown Whenever convenient for you
 P.M.
 8:15    Text      Brown    Jarrod I’ll bet with you soon buddy
 P.M.
 8:25    Text      Jarrod   Brown Ok sweet
 P.M.
 8:46    Text      Jarrod   Brown So what’s up buddy
 P.M.
 8:50    Text      Brown    Jarrod Just got off work
 P.M.
 8:51    Call      Brown    Jarrod 1 Minute, 13 Seconds
 P.M.
 8:55    Call      Brown    Jarrod 0 Minutes, 15 Seconds
 P.M.
 9:07    Call      Brown    Jarrod 0 Minutes, 19 Seconds
 P.M.
 9:18    Text      Brown    Jarrod We had to stop I f----- ralphed all over
 P.M.
  ***     ***       ***      ***    ***

 9:21    Text      Brown    Jarrod I keep puking all over..I feel bad and I nodded
 P.M.                              out at work my boss pulled me aside like
                                   whats up
 9:30    Text      Jarrod   Brown I kno u told me already bro. When u gonna be
 P.M.                              back
 9:35    Text      Jarrod   Brown ?
 P.M.
 9:36    Text      Brown    Jarrod Soon I’m sorry man
 P.M.
 9:42    Call      Jarrod   Brown N/A
 P.M.
 9:42    Text      Jarrod   Brown How soon?
 P.M.


                                       -15-
Case No. 5-17-19


 9:45    Text      Brown    Jarrod Ten mins
 P.M.
 9:51    Text      Brown    Jarrod These scales are f----- up dude
 P.M.
  ***     ***       ***      ***    ***

 9:56    Text      Brown    Jarrod I’m leaving….I watched my buddy weigh up
 P.M.                              the .7 I needed and this is telling me a half g
                                   just f--- it whatecer
  ***     ***       ***      *** ***

 10:01   Text      Jarrod   Brown I’ll b outside. Where is u
 P.M.
 10:04   Call      Jarrod   Brown 1 Minute, 15 Seconds
 P.M.
 10:07   Call      Jarrod   Brown 0 Minutes, 29 Seconds
 P.M.
 10:08   Text      Jarrod   Brown Txt me when ur by outback
 P.M.
 10:18   Text      Jarrod   Brown ???
 P.M.
 10:21   Text      Brown    Jarrod On way dude I’m.so f------ pissed off
 P.M.
 10:21   Call      Jarrod   Brown 0 Minutes, 41 Seconds
 P.M.
 10:32   Text      Brown    Jarrod Passing g outbsck
 P.M.
 10:33   Text      Jarrod   Brown Ok cook I’ll b down at the spot
 P.M.
 10:33   Call      Jarrod   Brown 0 Minutes, 21 Seconds
 P.M.
 10:48   Text      Brown    Jarrod I’m sry brotha…I’m so stressed out trying to
 P.M.                              make sure i take care of everyone and not f---
                                   anyone over and end up dicking myself..think
                                   im just too high


                                      -16-
Case No. 5-17-19


 10:53       Text       Brown       Jarrod I keep saying sorry to everyone and Ben ran
 P.M.                                      out of gas..just fell like a f----- dumba--

Ex. 33A. As this segment of the text messages was introduced at trial, Detective

Fred Smith testified that “a G is what they refer to for a gram.” Tr. 496.

        {¶19} Michael testified at trial that he was home “all day.” Tr. 332. He also

testified that his house, where he and Jarrod lived at the time of Jarrod’s death, was

in close proximity to Outback. Tr. 324. He also testified that Jarrod did not have a

driver’s license and was “hanging out at the house” during the day on January 10,

2016. Tr. 332. He testified that Jarrod would occasionally step outside into the

garage to smoke a cigarette because the terms of their lease prohibited smoking

inside the house. Tr. 333. He also said that Jarrod “had his cell phone on him at all

times. * * * [W]hen I would see him out in the garage texting he would just be

smoking a cigarette or texting.” Tr. 332-333. Michael then testified that he did not

see anyone else come inside his house on January 10, 2016. Tr. 342. Michael

testified that Jarrod left the house around “10:30-ish” P.M.1 Tr. 334. Michael

observed Jarrod “putting on his shoes, he had his coat on, he was putting on his

shoes about to exit the garage door to go inside the garage and that was the last time

I saw him.” Tr. 334.


1
  On January 11, 2016, Michael told the police that he believed he went to bed at 11:00 P.M. on the night of
January 10, 2016. Tr. 347. At trial, Michael stated that he usually went to bed in between 10:00 and 10:30
P.M. Tr. 334. He testified that he saw Jarrod after he (Michael) got up to get a glass of water. Tr. 334. He
also testified that he was unsure as to what time he went to bed on the night of January 10, 2016. Tr. 334.
Since he usually went to bed around 10:00 P.M., he thought that he saw Jarrod leaving the house at around
10:30 P.M. Tr. 334.

                                                   -17-
Case No. 5-17-19


       {¶20} Later at trial, Dr. Fortney testified that Jarrod had cocaine, morphine,

and fentanyl in his system at the time of his death. Tr. 535-536, 537, 540. Ex. 35.

However, the cocaine was not in Jarrod’s blood, indicating to Dr. Fortney that Jarrod

used cocaine at some point on the day of his death; that he was not under the

influence of cocaine at the time of his death; and that “[t]he cocaine was not used

near the time of his death.” Tr. 540. Further, the level of morphine in Jarrod’s

system was relatively low and was not the cause of death. Tr. 537. The morphine

that was present in Jarrod’s system was consistent with heroin use and indicated that

Jarrod had used either heroin or morphine within several hours of his death. Tr.

537-538. Ex. 35. However, Dr. Fortney could not, based upon the results of these

tests, conclude with medical certainty whether Jarrod had taken heroin or morphine.

Tr. 538.

       {¶21} The toxicology report indicated that Jarrod had eighteen nanograms

of fentanyl per milliliter of his blood. Tr. 519, 547-548. At trial, Dr. Fortney

testified that a level of five nanograms of fentanyl per milliliter of blood was fatal

and that therapeutic range of fentanyl use was between one or two nanograms of

fentanyl per milliliter of blood. Tr. 547-548. Based on the results in this report, he

determined that the cause of death was the fentanyl, stating that “but for the fentanyl

there would be no death.” Tr. 550. Dr. Fortney further testified that “the cause of

death is respiratory depression but what caused the respiratory depression [was] the

fentanyl.” Tr. 547. Dr. Fortney could not pinpoint the exact time of death, but he

                                         -18-
Case No. 5-17-19


was able to conclude that death occurred shortly after Jarrod introduced the fentanyl

into his system. Tr. 549. He also testified that fentanyl is a Schedule II drug under

Ohio law. Tr. 543.

       {¶22} Following our decision in State v. Kramer, 3d Dist. Defiance No. 4-

15-14, 2016-Ohio-2984, we conclude that neither of Brown’s convictions are

against the manifest weight of the evidence. We find that competent, credible

evidence exists as to all elements of each indicted charge. We do not find evidence

in the record that indicates the jurors lost their way and made a decision that

constitutes a manifest miscarriage of justice. The facts of this case do not present

one of the exceptional circumstances in which a reversal of the jury’s verdict is

warranted. Kramer at ¶ 56, citing State v. Haller, 3d Dist. Allen No. 1-11-34, 2012-

Ohio-5233, ¶ 9. For these reasons, appellant’s second assignment of error is

overruled.

                             First Assignment of Error

       {¶23} In the first assignment of error, appellant asserts that the trial court

erred by denying his Crim.R. 29 motion, arguing his convictions were based on

insufficient evidence. First, appellant claims that the State failed to establish that

Brown knowingly furnished Jarrod with fentanyl or that Brown knowingly caused

physical harm to Jarrod.       Second, appellant argues that his conviction for

involuntary manslaughter should be reversed since the predicate crime—his

conviction for corrupting another with drugs—was based on insufficient evidence.

                                        -19-
Case No. 5-17-19


In addressing appellant’s second assignment of error, we determined that the State

presented evidence that substantiates each element of Brown’s convictions. Rather

than repeat this evidence, we will reincorporate these previous evidentiary findings

and will then address the arguments that are particular to appellant’s first assignment

of error.

                                   Legal Standard

       {¶24} Crim.R. 29 reads, in its relevant part, as follows:

       (A) Motion for Judgment of Acquittal. The court on motion of a
       defendant or on its own motion, after the evidence on either side
       is closed, shall order the entry of a judgment of acquittal of one or
       more offenses charged in the indictment, information, or
       complaint, if the evidence is insufficient to sustain a conviction of
       such offense or offenses.

Crim.R. 29(A). “An appellate court reviews a denial of a Crim.R. 29 motion for

judgment of acquittal using the same standard that is used to review a sufficiency of

the evidence claim. Sullivan at ¶ 11, quoting State v. Carter, 72 Ohio St. 3d 545,

553, 651 N.E.2d 965 (1995).

       {¶25} “A challenge to the sufficiency of the evidence supporting a

conviction requires a court to determine whether the state has met its burden of

production at trial.” State v. Brentlinger, 2017-Ohio-2588, --- N.E.3d ---, ¶ 21 (3d

Dist.), quoting In re Swift, 8th Dist. Cuyahoga No. 79610, 2002 WL 451226, 3

(March 21, 2002). “The sufficiency of the evidence analysis addresses the question

of whether adequate evidence was produced for the case to be considered by the


                                         -20-
Case No. 5-17-19


trier of fact and, thus, whether the evidence was “legally sufficient to support the

verdict * * *.” State v. Campbell, 3d Dist. Allen No. 1-17-23, 2017-Ohio-9251, ¶

13, quoting State v. Worthington, 3d Dist. Hardin No. 6-15-04, 2016-Ohio-530, ¶

12.

       {¶26} “An appellate court’s function when reviewing the sufficiency of the

evidence to support a criminal conviction is to examine the evidence admitted at

trial to determine whether such evidence, if believed, would convince the average

mind of the defendant’s guilt beyond a reasonable doubt.” State v. Pierce, 3d Dist.

Seneca No. 13-16-36, 2017-Ohio-4223, ¶ 6, quoting State v. Jenks, 61 Ohio St. 3d
259, 574 N.E.2d 492 (1991), paragraph two of the syllabus, superseded by state

constitutional amendment on other grounds, State v. Smith, 80 Ohio St. 3d 89, 684
N.E.2d 668 (1997), fn. 4.

       {¶27} “This analysis does not attempt to ‘resolve evidentiary conflicts nor

assess the credibility of witnesses, as both are functions reserved for the trier of

fact.’” Davis, supra, at ¶ 13, quoting State v. Eckard, 3d Dist. Marion No. 9-15-45,

2016-Ohio-5174, ¶ 9. Thus, sufficiency of the evidence is a question of law and a

“test of adequacy rather than credibility or weight of the evidence.” State v. Berry,

3d Dist. Defiance No. 4-12-03, 2013-Ohio-2380, ¶ 19. The standard for sufficiency

of the evidence

       is whether, after viewing the evidence in the light most favorable
       to the prosecution, any rational trier of fact could have found that


                                        -21-
Case No. 5-17-19


       the essential elements of the crime were proven beyond a
       reasonable doubt.

Plott, supra, at ¶ 62.

                   Corrupting Another with Drugs Legal Analysis

       {¶28} We begin this analysis by reincorporating the evidence discussed

under the first assignment of error. In this case, appellant argues that the State failed

to prove that he “knowingly furnished Fentanyl to [Jarrod].” (Emphasis added.)

Appellant’s Brief, 11. Under R.C. 2925.02(A)(3), however, the statute only requires

that the State establish that Brown “knowingly * * * furnished” Jarrod with a

“controlled substance.” (Emphasis added.) R.C. 2925.02(A)(3). Thus, the State

did not have to prove that Brown knew he was furnishing Jarrod with a controlled

substance that contained fentanyl. State v. Edmonds, 8th Dist. Cuyahoga No.

104528, 2017-Ohio-745, ¶ 39, 43; (holding that the evidence was sufficient where

“the evidence demonstrated that [the defendant] sold [the victim] the drugs that

caused his death.”); State v. Wells, 12th Dist. Warren No. CA2016-02-009, 2017-

Ohio-420, ¶ 39. See State v. Ward, 3d Dist. Crawford No. 13-17-02, 2017-Ohio-

8518, ¶ 15, (holding that the State had to establish that the defendant knowingly sold

a controlled substance in order to be convicted under R.C. 2925.03(A)(1) and did

not have to prove that the defendant “had actual knowledge that the heroin he sold

contained fentanyl.”), citing State v. Patterson, 69 Ohio St. 2d 445, 447, 432 N.E.2d
802 (1982), overruled in part on other grounds. State v. Veley, 6th Dist. Lucas No.


                                          -22-
Case No. 5-17-19


L-16-1038, 2017-Ohio-9064, ¶ 26 (holding “[i]t is also immaterial that it was not

proven (though it was suggested) that appellant added the fentanyl to the heroin.”);

Potee, supra, at ¶ 30 (holding the sufficiency analysis for convictions under R.C.

2925.02(A)(3) and R.C. 2925.03(A)(1) “does not contemplate whether appellant

knew the type and amount of the [controlled] substance.”). Based on applicable

case law, we find that this particular argument is without merit.

       {¶29} The appellant also argues that the State did not establish that “Brown

knowingly caused serious physical harm.” Appellant’s Brief, 16. If Brown had

been charged under R.C. 2925.02(A)(2), this argument might have merit. R.C.

2925.02(A)(2) reads, in its relevant part, as follows: “[n]o person shall knowingly *

* * furnish to another * * * a controlled substance with purpose to cause serious

physical harm to the other person.” (Emphasis added.) R.C. 2925.02(A)(2).

However, R.C. 2925.02(A)(3), which is the statute under which Brown was charged,

reads, in its relevant part, as follows: [n]o person shall knowingly * * * furnish to

another * * * a controlled substance, and thereby cause serious physical harm.”

(Emphasis added.)      R.C. 2925.02(A)(3).     Thus, for convictions under R.C.

2925.02(A)(3), the State does not need to prove that the defendant knowingly

intended to cause serious physical harm. Rather, the State must prove that the

defendant knowingly furnished another with drugs and that serious physical harm

resulted from this intentional act. See State v. Rutherford, Darby, Jones, 9th Dist.



                                        -23-
Case No. 5-17-19


Summit Nos. 9521, 9522, and 9523, 1981 WL 3883, *10 (February 25, 1981). For

this reason, this argument is without merit.

                             Involuntary Manslaughter

       {¶30} In this case, Brown’s conviction for corrupting another with drugs is

the predicate offense for his conviction of involuntary manslaughter. In this

assignment of error, appellant challenged his involuntary manslaughter conviction

on the grounds that its predicate conviction was not supported by sufficient

evidence. Since we have found that Brown’s arguments against his conviction for

corrupting another with drugs are without merit, his conviction for involuntary

manslaughter has a properly supported predicate conviction and withstands the

sufficiency of the evidence analysis. After reviewing the record in a light most

favorable to the prosecution, we find that Brown’s convictions were based upon

sufficient evidence. For this reason, his first assignment of error is overruled.

                             Third Assignment of Error

       {¶31} In his third assignment of error, appellant challenges the decision of

the police to not download all of the data on Jarrod’s cell phone as part of their

investigation. In so doing, appellant claims that the police failed to preserve

material exculpatory evidence in violation of Brown’s due process rights.

Alternatively, appellant asserts that the police, in failing to download all of the

contents of Jarrod’s phone, failed to preserve potentially useful evidence.



                                         -24-
Case No. 5-17-19


                                 Legal Standard

      {¶32} The State has a duty to preserve and disclose material evidence that is

favorable to the Defense. Brady v. Maryland, 373 U.S. 83, 83 S. Ct. 1194, 10
L. Ed. 2d 215 (1963). See Crim.R. 16(A).

      However, the state has no duty to gather such exculpatory
      evidence. Rather, when the state has failed to gather exculpatory
      evidence or to fully investigate the allegations, the defendant may
      either investigate the charge and collect the evidence himself, if
      such evidence is available, or he may point out the deficiencies in
      the state’s investigation at trial.

(Citations omitted.) State v. Farris, 2d Dist. Clark No. Civ.A.2003 CA 77, 2004-

Ohio-5980, ¶ 20. The State’s failure to preserve evidence constitutes a due process

violation in two main situations. State v. Cahill, 3d Dist. Shelby No. 17-01-19,

2002-Ohio-4459, ¶ 13.

      {¶33} First, a due process violation exists where the State fails to preserve

material exculpatory evidence. State v. Geeslin, 116 Ohio St. 3d 252, 2007-Ohio-

5239, 878 N.E.2d 1, ¶ 7, citing State v. Johnston, 39 Ohio St. 3d 48, 529 N.E.2d 898

(1988).

      Evidence is constitutionally material when it possesses ‘an
      exculpatory value that was apparent before the evidence was
      destroyed, and [is] of such a nature that the defendant would be
      unable to obtain comparable evidence by other reasonably
      available means.’

State v. Powell, 132 Ohio St. 3d 233, 2012-Ohio-2577, 971 N.E.2d 865, ¶ 74,

quoting California v. Trombetta, 467 U.S. 479, 104 S. Ct. 2528, 81 L. Ed. 2d 413


                                       -25-
Case No. 5-17-19


(1984). The appellant need not establish that the State acted with bad faith in its

failure to preserve material exculpatory evidence. State v. Parsons, 2017-Ohio-

1315, 88 N.E.3d 624, ¶ 79, citing Trombetta at 489. “The defendant bears the

burden to show that the evidence was materially exculpatory.” Powell at ¶ 74.

      {¶34} Second, a due process violation exists where the State fails to preserve

potentially useful evidence in bad faith.     Powell at ¶ 77, citing Arizona v.

Youngblood, 488 U.S. 51, 109 S. Ct. 333, 102 L. Ed. 2d 281 (1988). “[P]otentially

useful evidence is evidence that if subjected to tests, the results of which, might

have exonerated the defendant.” Parsons at ¶ 80, quoting State v. Frasure, 11th

Dist. Ashtabula No. 2007-A-0033, 2008-Ohio-1504, ¶ 6. However, “unless a

criminal defendant can show bad faith on the part of the police, failure to preserve

potentially useful evidence does not constitute a denial of due process of law.”

Powell at ¶ 76. “Bad faith implies more than bad judgment or negligence, rather

‘[i]t imports a dishonest purpose, moral obliquity, conscious wrongdoing, breach of

a known duty through some ulterior motive or ill will partaking of the nature of

fraud.’” Parsons at ¶ 80, quoting Powell at ¶ 81.

                     Material Exculpatory Evidence Analysis

      {¶35} On March 28, 2017, the State submitted an additional discovery

disclosure. Doc. 51. This document had a phone examination report that showed

that the State had downloaded all of the text messages, contacts, notes, multimedia

messages, images, and phone logs that were on Jarrod’s phone. Doc. 51. This report

                                       -26-
Case No. 5-17-19


also showed that Jarrod’s e-mail communications and web browsing history were

not downloaded as part of the police investigation. Doc. 51. At trial, only a small

subset of this data—the text messages, phone logs, and contact information from

January 10-11, 2016—was admitted into evidence. Ex. 33A.

       {¶36} On appeal, appellant argues that the phone was material to guilt and

that all of the cell phone’s content should have been preserved. However, appellant

does not demonstrate how the web browsing history and e-mail communications

had an apparent exculpatory value at the time of this download. The fact that some

of the contents of the phone—the text messages, phone logs, and contact lists—

were material to guilt or punishment does not establish that all of the contents of the

phone were material to guilt or punishment. Moreover, appellant has failed to

establish that the contents that were not downloaded were exculpatory.

       {¶37} Since appellant has not demonstrated on appeal how the web

browsing history and e-mail communications had an apparent value as material

exculpatory evidence, the assertion that the web browsing history and e-mail

communications on Jarrod’s cell phone were material exculpatory evidence is

speculative. State v. Brown, 2017-Ohio-8416, --- N.E.3d ---, ¶ 53 (2d Dist.) (holding

“it is wholly speculative to assume that the part of the tapes not copied by the police

showed any potentially exculpatory evidence.”). Thus, appellant has not carried the

burden of establishing that the State failed to preserve material exculpatory evidence

and, therefore, has not established that a due process violation occurred.

                                         -27-
Case No. 5-17-19


                        Potentially Useful Evidence Analysis

       {¶38} At trial, Detective Rodney Smith testified as to the parameters of the

police investigation into Jarrod’s cell phone. Tr. 443, 445-446. The police stayed

within these parameters and downloaded the information from the cell phone that

was determined to be within scope of this investigation. Tr. 457-458. Doc. 51. The

State then returned the cell phone to Jarrod’s family. Tr. 457-458. On appeal,

appellant fails to identify facts in the record that show the State acted in bad faith

during this process. Rather, appellant merely asserts that the State acted in bad faith.

Thus, appellant has failed to carry the burden of establishing that the State acted in

bad faith and of establishing that a due process violation occurred. For these

reasons, appellant’s third assignment of error is overruled.

                             Fourth Assignment of Error

       {¶39} In his fourth assignment of error, appellant argues that his trial counsel

committed two errors that denied him his right to the effective assistance of counsel.

First, appellant argues that Brown’s trial counsel failed to file a motion that would

preserve all of the contents of Jarrod’s phone; failed to request access to Jarrod’s

phone; and failed to file a motion to dismiss after discovering the police did not

preserve all of the contents of Jarrod’s phone. Second, appellant argues that his trial

counsel failed to cross examine several of the State’s witnesses and failed to use

cross examination to present an alternate theory of this case.



                                         -28-
Case No. 5-17-19


                                    Legal Standard

       {¶40} “In Strickland v. Washington, the Supreme Court of the United States

established a two-prong test for determining whether a criminal defendant was

denied the effective assistance of counsel.” Davis, supra, at ¶ 35, citing Strickland

v. Washington, 466 U.S. 668, 687, 104 S. Ct. 2052, 2064, 80 L. Ed. 2d 674, 693

(1984). Under the first prong of the Strickland test,

       the defendant must show that counsel’s performance was
       deficient. This requires showing that counsel made errors so
       serious that counsel was not functioning as the ‘counsel’
       guaranteed the defendant by the Sixth Amendment.

State v. Calhoun, 86 Ohio St. 3d 279, 289, 714 N.E.3d 905 (1999), quoting

Strickland at 687. “In order to show deficient performance, the defendant must

prove that counsel’s performance fell below an objective level of reasonable

representation.”    State v. Conway, 109 Ohio St. 3d 412, 2006-Ohio-2815, 848
N.E.2d 810, ¶ 95. “Debatable strategic and tactical decisions may not form the basis

of a claim for ineffective assistance of counsel, even if, in hindsight, it looks as if a

better strategy had been available.” State v. Conley, 2015-Ohio-2553, 43 N.E.3d
775, ¶ 56, citing State v. Cook, 65 Ohio St. 3d 516, 524, 605 N.E.2d 70 (1992). “A

reviewing court may not second-guess decisions of counsel which can be considered

matters of trial strategy.” Conley at ¶ 56, citing State v. Smith, 17 Ohio St. 3d 98,

477 N.E.2d 1128 (1985).

       {¶41} To satisfy the second prong of the Strickland test,


                                          -29-
Case No. 5-17-19


       the defendant must show that the deficient performance
       prejudiced the defense. This requires showing that counsel’s
       errors were so serious as to deprive the defendant of a fair trial, a
       trial whose result is reliable.

Calhoun at 289, quoting Strickland at 687. “To show prejudice, the defendant must

show a reasonable probability that, but for counsel’s errors, the result of the

proceeding would have been different.” State v. Bibbs, 2016-Ohio-8396, 78 N.E.3d
343, ¶ 13 (3d Dist.), quoting Conway at ¶ 95. Appellate courts examine the record

to determine “whether the accused, under all the circumstances, * * * had a fair trial

and substantial justice was done.” State v. Rodriquez, 3d Dist. Defiance No. 4-16-

16, 2017-Ohio-1318, ¶ 9, quoting State v. Hester, 45 Ohio St. 2d 71, 341 N.E.2d 304

(1976), paragraph four of the syllabus.

       {¶42} “Under Ohio law, ‘a properly licensed attorney is presumed to carry

out his duties in a competent manner.’” State v. Howton, 3d Dist. Allen No. 1-16-

35, 2017-Ohio-4349, ¶ 34, quoting State v. Gee, 3d Dist. Putnam No. 12-92-9, 1993
WL 270995 (July 22, 1993). For this reason, the petitioner has the burden of proving

that counsel was ineffective at trial. Id. “The failure to prove either 1) a substantial

violation or 2) prejudice caused by the violation makes it unnecessary for a court to

consider the other prong of the test.” Walker at ¶ 20, citing State v. Anaya, 191 Ohio

App.3d 602, 2010-Ohio-6045, 947 N.E.2d 212, ¶ 25.




                                          -30-
Case No. 5-17-19


                                   Legal Analysis

       {¶43} We will first address the argument that the decision of trial counsel

not to address the preservation of all of the contents of Jarrod’s cell phone. In this

case, the Defense’s trial strategy was to challenge the admission of the text

messages, raising an authentication issue at trial. Tr. 277, 290, 296, 306, 472-473,

582-583. Doc. 47. The decision not to file a motion to preserve evidence is a matter

of trial strategy. State v. Lupardus, 4th Dist. Washington No. 08CA31, 2008-Ohio-

5960, ¶ 26-28. Further, under the third assignment of error, appellant failed to

demonstrate (1) that the contents of Jarrod’s phone that the State did not preserve

constituted material exculpatory evidence or (2) that the State acted in bad faith in

not preserving this potentially useful evidence. Id. at ¶ 29. Thus, the appellant

cannot demonstrate how the outcome of the trial would have been different had his

trial counsel chosen a different strategy.

       {¶44} We now turn to the trial counsel’s cross examination of the State’s

witnesses. The decision of the trial counsel not to cross examine the mother and

sister of the victim was a tactical decision. “The extent and scope of cross-

examination clearly fall within the ambit of trial strategy, and debatable trial tactics

do not establish ineffective assistance of counsel.” State v. Leonard, 104 Ohio St. 3d
54, 2004-Ohio-6235, 818 N.E.2d 229, ¶ 146.               Further, appellant has not

demonstrated how the decision of his trial counsel not to cross-examine several of

the State’s witnesses prejudiced him in a manner that deprived him of a fair trial.

                                         -31-
Case No. 5-17-19


State v. Otte, 74 Ohio St. 3d 555, 565, 660 N.E.2d 711, 721 (1996) (holding “[t]rial

counsel need not cross-examine every witness; indeed, doing so can backfire.”).

State v. Were, 118 Ohio St. 3d 448, 2008-Ohio-2762, 890 N.E.2d 263, ¶ 216-217.

       {¶45} We now consider the allegation that trial counsel failed to present an

alternative theory as to the source of the fentanyl during cross-examination. We

note that appellant does not, on appeal, present what alternative theory should have

been presented by trial counsel. State v. Howard, 8th Dist. Cuyahoga No. 97695,

2012-Ohio-3459, ¶ 28-29. In the absence of evidence substantiating an alternate

theory, appellant has not carried the burden of establishing how the outcome of his

trial could have been different. After examining the record, we find that trial

counsel’s decision fell within what can be considered reasonable trial strategy. State

v. Brown, 38 Ohio St. 3d 305, 319, 528 N.E.2d 523 (1988) (holding “[i]t is also

recognized that a defendant is not deprived of effective assistance of counsel when

counsel chooses, for strategical reasons, not to pursue every possible trial tactic.”).

See State v. Smith, 4th Dist. Ross No. 09CA3128, 2011-Ohio-664, ¶ 30.

       {¶46} In each of the alleged deficiencies that he points to on appeal,

appellant has failed to establish that the outcome of his trial would have changed

had his trial counsel acted differently. Thus, the appellant has not carried the burden

of establishing an ineffective assistance of counsel claim. For this reason, the

appellant’s fourth assignment of error is overruled.



                                         -32-
Case No. 5-17-19


                                      Conclusion

       {¶47} Having found no error prejudicial to the appellant in the particulars

assigned and argued, the judgment of the Hancock County Court of Common Pleas

is affirmed.

                                                              Judgment Affirmed

ZIMMERMAN and SHAW, J.J., concur.

/hls




                                       -33-